OIST MOTION POR REHEARING-
March 30, 1937.
Mr; Justice Cordova Davila
delivered the opinion of the court.
The plaintiff in this case requests the reconsideration of our judgment on the ground that the trustee appointed by the Federal Court seized the property of Ramos Hnos. & Co., six months after said property had been attached by the defendant Pizá & Martínez, Inc. The plaintiff seems to lay great emphasis on the date on which the bankruptcy court seized the property, disregarding the date on which the petition in bankruptcy was filed. We have not decided, because we consider it unnecessary, whether the plaintiff would have been entitled to the cancellation sought if the property had been attached more than four months before the filing of the petition in bankruptcy. We have said that from the record does not appear the date on which that petition *143was filed, and in the absence of this evidence we must presume that the referee in bankruptcy acted within the scope of his jurisdiction in seizing the aforesaid property. We can not supply evidence that does not appear in the record, nor hold that that officer did not act within the scope of his authority in seizing the said property in order to cover to the fullest extent, the outstanding obligations of Ramos linos. & Co., Succrs., of which firm the plaintiff herself is a partner. It is argued that the defendant did not allege in the lower court that said property had been attached within the four months preceding the bankruptcy. It occurs to us that it was incumbent on the plaintiff, who was interested in proving her case, to allege and prove the want of jurisdiction of the bankruptcy court, if she thought that this fact would favor her in obtaining the remedy prayed for..
The reconsideration sought must be. denied.